UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

DAVID THOMAS TERWILLEGER, Case No. 1:18-cv-11

Plaintiff, Barrett, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF ORDER
SOCIAL SECURITY,

Defendant.

This matter is before the Court on plaintiff's motion for reconsideration of the Court’s
denial of his request for costs in this case. (Doc. 29). Plaintiff's motion is granted in part and
denied in part.

“The costs that courts may tax under Rule 54(d)(1) are confined to the costs itemized in
28 U.S.C. § 1920.” Inre Cardizem CD Antitrust Litig., 481 F.3d 355, 359 (6th Cir. 2007).
Under section 1920, a court may tax as costs the following: (1) fees of the clerk and marshal; (2)
fees for printed or electronically recorded transcripts necessarily obtained for use in the case; (3)
fees and disbursements for printing and witnesses; (4) fees for exemplification and the costs of
making copies of any materials where the copies are necessarily obtained for use in the case; (5)
docket fees under 28 U.S.C. § 1923; and (6) compensation for court appointed experts and
interpreters, as well as costs for certain interpretative services. 28 U.S.C. § 1920.

Plaintiff has submitted an Amended Bill of Costs in the amount of $435.20. (Doc. 29-1).
This includes costs for the filing fee, service fees, and parking fees. Parking fees are not
recoverable under § 1920. See Lensing v. Potter, No. 1:03-cv-575, 2015 WL 10892073, at *18

(W.D. Mich. Aug. 20, 2015) (and cases cited therein). Therefore, the Court denies plaintiff's
requests for parking fees. The Court grants plaintiff's request for other costs in the amount of

$419.95.

IT IS SO ORDERED.

Date: 8/R7N9 PK yrer at LithoD

Karen L. Litkovitz
United States Magistrate Judge
